DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 12/09/2020 has been entered and fully considered.  
Claims 1, 11, and 20 have been amended.
Claims 1-20 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/09/2020, with respect to the rejection(s) of claim(s) 1, 11, and 20  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gibson et al. (US-2017/0234689).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-13, and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al.  (US-2017/0050638)  in view of  Gibson et al. (US-2017/0234689).
	Regarding Claim 1 (Currently Amended) Gordon discloses a method comprising: 
	…; 
	accessing current data for [[a]] the geographic area, the current data comprising at least one of (a) current traffic data for the geographic area (Gordon: [0054], lines 9-15, assume that one or more of the SDVs 202a-202h have received data (e.g., from coordinating server 201, from traffic sensors 253, from other SDVs from SDVs 202a-202h, from vehicles 204a-204c., etc. shown in FIG. 2) that there is a backup of traffic ahead of SDV 202h (even if not visible to the driver of SDV 202h)), (b) current incident data for the geographic area, or (c) current weather data for the geographic area; 
	based on the current data, determining autonomous driving instructions for the geographic area (Gordon: Para, [0054], lines 10-21, one or more of the SDVs 202a-202h have received data ( e.g., from coordinating server 201, from traffic sensors 253, from other SDVs from SDVs 202a-202h, from vehicles 204a-204c, etc. shown in FIG. 2) that there is a backup of traffic ahead of SDV 202h ( even if not visible to the driver of SDV 202h). This information is utilized by the SDV on-board computer 301 within SDV 202h, such that the operation/movement of SDV 202h is autonomously and automatically adjusted (e.g., by switching lanes, by slowing down, by exiting roadway 214, by converting more manual mode lanes into autonomous mode lanes, by converting more autonomous mode lanes into manual mode lanes, etc.); and 
	providing a notification comprising the autonomous driving instructions …such that the notification is received by a vehicle apparatus (Gordon: Para. [0031], line 9, self-driving vehicle (SDV) on-board computer 301) located within the geographic area or expected to enter the geographic area based on a route being traversed by a vehicle corresponding to the vehicle apparatus (Gordon: Para. [0059], * Examiner interprets that the paragraph teaches that vehicle operates within geographic are based on a route being traversed by the on-board computer apparatus), wherein the vehicle apparatus is onboard the vehicle and is configured to control the vehicle in accordance with the autonomous driving instructions (Gordon:  Para. [0046], l-3, the SDV on-board computer 301 uses outputs from navigation and control sensors 309 to control the SDV 302)…

	receiving an instruction trigger for a geographic area; 
	…for a predefined time period…, and 
	wherein the predefined time period corresponds to the time for which the autonomous driving instructions are active.
	However, in the same field of endeavor, Gibson teaches:
	receiving an instruction trigger for a geographic area (Gibson: Para. [0112], lines 1-4, information sent from one vehicle or infrastructure device may be transmitted only in a particular area. In such a case, a vehicle may retransmit the information backward or forward to additional vehicles. *Examiner interprets that citation illustrates an instruction trigger transmitted only in a particular area); 
	…for a predefined time period (Gibson: Para. [0023], lines, 8-9, compliance may be determined based on a predetermined transition time period)…, and 
	wherein the predefined time period corresponds to the time for which the autonomous driving instructions are active (Gibson: Para. [0105], In step 1004, the computing device 102 may alert a driver of an upcoming request for change of vehicle control based on the determination in step 1002. In step 1006, a predetermined period may be initiated to determine
if vehicle control has been transferred. If control has not been transferred within the predetermined time period, the vehicle may take action to place itself in a safe autonomous
mode (step 1008)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Gordon and combine receiving an instruction trigger for a geographic area; …for a predefined time period…, and wherein the predefined time period corresponds to the time for which the autonomous driving instructions are active as taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order to convey a benefit in the art for an enhanced method and device for calculating risks associated with vehicles operating in autonomous or semi-autonomous
modes to determine insurance related costs, determine liabilities, mitigate risks, and provide drivers with proper insurance coverage (Gibson: Para. [0003], lines 4-9).
	Regarding Claim 2, Gordon in view of Gibson teaches the method of claim 1. Gordon further discloses the method comprising accessing historical autonomous driving pattern data for the geographic area (Gordon: Para. [0084], lines 1-8, one or more processors (e.g., part of coordinating server 201) retrieve traffic pattern data for multiple SDVs traveling on the roadway. The processors examine the traffic pattern data to determine characteristics of a first traffic flow of the multiple SDVs and a second traffic flow of the multiple SDVs. The multiple SDVs in the first traffic flow are operating in the autonomous mode on the roadway), wherein the autonomous driving instructions are determined based at least in part on the historical   autonomous driving pattern data (Gordon: Para. [0085], lines 10-17, if an examination of the traffic patterns for vehicles in autonomous/manual mode reveals that vehicles operating in autonomous mode are safer, move with less congestion, are faster, etc., then any vehicle capable of operating in autonomous mode is forced to do so, and additional lanes are converted into autonomous mode lanes to accommodate the greater number of SDVs operating in the autonomous mode).  
	Regarding Claim 3, Gordon in view of Gibson teaches the method of claim 1. Gordon further discloses the method wherein the autonomous driving instructions comprise one of (a) an indication that autonomous driving is enabled within at least a portion of the geographic area or historical data shows that these cohort members have a history of accidents with obstacles on toll roads when auto-control is 1) not activated or 2) not available on the vehicle that the person was driving. As such, the system (e.g., coordinating server 201 in FIG. 2) will automatically cause vehicle 204a to switch from manual to autonomous mode).  
	Regarding Claim 6, Gordon in view of Gibson teaches the method of claim 1, Gordon further teaches the method wherein the current data is real time or near real time accurate (Gordon: Para. [0039]. Lines 1-4, Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 (particularly when part of an emergency vehicle and/or a self-driving vehicle as described herein)).  
	Regarding Claim 7, Gordon in view of Gibson teaches the method of claim 1, Gordon further teaches wherein the current data comprises dynamic map data (Gordon: Para. [0039], lines 4-9, positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two or three dimensional locations). 	
	Regarding Claim 8, Gordon in view of Gibson teaches the method of claim 1. Gordon further discloses wherein the current data comprises at least one of (a) expected future traffic data for the geographic area (Para. [0079], lines 1-6, the amount of space maintained between vehicles (between autonomous mode SDVs and/or between autonomous mode SDV s and manual mode vehicles) depends on the amount of current or anticipated traffic on the roadway 214 shown in FIG. 2), (b) expected future incident data for the geographic area, or (c) expected future weather data for the geographic area.
Claim 9, Gordon in view of Gibson teaches the method of claim 1. Gordon further teaches wherein determining the autonomous driving instructions for the geographic area (Gordon: Para. [0023], lines 11-16, instruction to dynamically change SDV/non-SDV use of each lane on a roadway, a duration of such states of each lane on the roadway, and/or segments of each such lane on the roadway) comprises: 
	determining whether a human operator zone exists within the geographic area based on the current data (Gordon: Para. [0059], lines 5-8, the coordinating server 201 adjusts the mode of operation of vehicles according to other conditions, such as a construction zone (in which the mode of operation may be switched from autonomous to manual)),  	responsive to determining that a human operator zone exists within the geographic area, generating autonomous driving instructions that (a) disable autonomous driving with the human operator zone (Gordon: Para. [0059], lines 5-10, the coordinating server 201 adjusts the mode of operation of vehicles according to other conditions, such as a construction zone (in which the mode of operation may be switched from autonomous to manual), hazardous overpasses (in which the mode of operation may be switched from manual to autonomous), presence of emergency vehicles, etc.), (b) provide a suggested route through at least a portion of the geographic area that avoids the human operator zone, or (c) both disable autonomous driving with the human operator zone and provide a suggested route through at least a portion of the geographic area that avoids the human operator zone.
	Regarding Claim 10, Gordon in view of Gibson teaches the method of claim 9. Gordon further teaches wherein a human operator zone is at least a portion of a geographic area experiencing or expected to experience traffic and/or weather conditions that are not appropriate for autonomous driving (Gordon:  Para. [0060], environmental factors such as snow/ice on the roadway, construction on the roadway, accidents on the roadway, etc. are taken into account when determining the SDV/non-SDV usage of lanes. That is, the coordinating server 201 may not only switch the control mode based on certain factors (e.g., snow, construction, etc. on roadway 214), but may also adjust roadway signage 212 and/or control signals being sent to SDV on-board computers 301 that allow an otherwise prohibited lane to be used (e.g., allowing autonomous mode lane 206 to be used by manual mode vehicle 204c)).  
	Regarding Claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Gordon further discloses an apparatus comprising at least one processor (Gordon: Para. [0008], line 2, one or more processors), at least one non-transitory memory storing computer program code (Gordon: Para. [0012], lines 2-5, The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor), and at least one communications interface configured to communicate via at least one network, the computer program code configured to, when executed by the at least one processor (Gordon: Para. [0014], lines 10-15, network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device), cause the apparatus to at least:…
	Regarding Claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise. Gordon further discloses the apparatus of claim 11. Gordon further discloses the computer program code is further configured to, when executed by the at least one processor (Gordon: Para. [0019], lines 1-3, Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system), cause the apparatus to at least,… 	Regarding Claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise. 
	Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise. 
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.   
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise. 
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.  
	Regarding Claim 20, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Gordon further discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (Gordon: Para. [0012], lines 2-5, The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor), the computer-executable program code instructions comprising program code instructions configured to, when executed by a processor of an apparatus (Gordon: Para. [0017], lines 1-6, These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus), cause the apparatus to at least...
Claims 4-5 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Gibson as applied to claims 1, 4, 11 and 13 above, and further in view of Hobbs et al. (US-9,528,850).
	Regarding Claim 4, Gordon in view of Gibson the method of claim 1. Gordon suggest the autonomous driving instructions, however, Gordon nor Gibson explicitly teach wherein the autonomous driving instructions comprises a suggested route through at least a portion of the geographic area along which autonomous driving is enabled.  
	However, in the same field of endeavor, Hobbs teaches:
	the autonomous driving instructions comprise a suggest route through at least a portion of the geographic area along which autonomous driving is enabled (Hobbs: col. 14,  39-46, Computer may search this data and identify a 40 suggestion based on how long the driver may have to perform different tasks or activities during a particular proposed route. Thus, suggestions may be selected based on an estimated period of time for a portion of the route where vehicle 101 may operate in the autonomous mode, or rather, 45 the amount of time computer 110 determines that it may control vehicle 101 without input from the driver).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught by Gordon in view of Gibson and combine a suggest route through at least a portion of the geographic area along which autonomous driving is enabled taught by Hobbs. One of ordinary skill in the art would have been motivated to make this modification in order for the vehicle's computer may provide 
	Regarding Claim 5, the combination of Gordon, Gibson and Hobbs teaches the method of claim 4. Gordon discloses determining the autonomous driving instructions for the geographic area, however, Gordon nor Gibson explicitly teach wherein determining the autonomous driving instructions for the geographic area comprises determining the suggested route.
	However, in the same field of endeavor Hobbs teaches:
	determining the autonomous driving instructions for the geographic area comprises determining the suggested route (Hobbs: col. 14, lines 26-34, Thus, in this example, Route 1 begins at location A in the autonomous mode, switches to a manual mode, and then concludes in an autonomous mode at location B. Route 2 begins at location A in the manual mode and subsequently switches to an autonomous mode until reaching location B. In this example, once the driver has decided upon a routing option, the driver may select that option and select button 1050 to begin the selected routing option in the predetermined driving mode).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 4 as taught in the combination Gordon, Gibson and Hobbs and combine determining the suggested route taught by Hobbs. One of ordinary skill in the art would have been motivated to make this modification in order for the vehicle's computer may provide suggestions for the driver to occupy that time throughout the travel path for a pleasant experience. (Hobbs:  col.14, lines 48-49). 
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.  
Claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664